Title: From John Adams to the President of Congress, 1 February 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 1 February 1781. RC in John Thaxter’s hand PCC, Misc. Papers, Reel No. 1, f. 244–254. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:244–248.
In this letter, read in Congress on 19 Nov., John Adams provided an English translation of the Convention for an Armed Neutrality that Russia and Denmark signed on 28 June 9 July N.S. 1780. It was, according to Adams, “one of the most brilliant Events, which has yet been produced by the American Revolution.” He then commented on the Convention’s provisions with regard to contraband and noted that Sweden had acceded to it on 21 July 1 Aug. N.S. 1780 followed by the Netherlands on 5 i.e. 4 Jan. 1781. For additional information regarding the accession of Denmark and Sweden to the armed neutrality, see Adams’ letter of 14 Aug. 1780 to the president of Congress (vol. 10:68–74).
